Name: 2009/507/EC,Euratom: Council Decision of 30Ã June 2009 appointing a new member of the Commission of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction
 Date Published: 2009-07-02

 2.7.2009 EN Official Journal of the European Union L 172/34 COUNCIL DECISION of 30 June 2009 appointing a new member of the Commission of the European Communities (2009/507/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the second paragraph of Article 215 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 128 thereof, Whereas: In a letter dated 25 June 2009, Ms Dalia GRYBAUSKAITÃ  resigned from her post as a member of the Commission. She should be replaced for the remainder of her term of office, HAS ADOPTED THIS DECISION: Article 1 Mr Algirdas Gediminas Ã EMETA is hereby appointed a member of the Commission for the period from 1 July 2009 to 31 October 2009. Article 2 This Decision shall take effect on 1 July 2009. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 June 2009. For the Council The President J. KOHOUT